Citation Nr: 1525294	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	James Brakewood, accredited agent with Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel





INTRODUCTION

The Veteran served on active duty from August 2000 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In her November 2013 substantive appeal (VA Form 9), the Veteran clearly indicated that she was only appealing the denial of TDIU. 

The Veteran submitted witness statements in May 2014 that were not considered by the agency of original jurisdiction (AOJ).  Because the substantive appeal in this case was filed after February 2, 2013, and there has been no request for initial AOJ consideration of this evidence, it is subject to initial review by the Board.  See 38 U.S.C.A. § 7105(e) (West 2014 as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).  Nevertheless, as the Board must remand the issue on appeal for other reasons, the AOJ will have an opportunity to consider this evidence as well. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

In the November 2013 substantive appeal, it was asserted that the Veteran's primary care physician found her unable to sustain gainful employment in any type of occupational setting due to service connected disabilities.  A statement of the Veteran's primary care physician to this effect is not of record, and a review of the VA treatment records does not reveal such a finding.  The Veteran should be provided an opportunity to submit such a statement, along with any other evidence that might help support the claim. 

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit a statement from her primary care physician regarding the impact of the Veteran's service connected disabilities on her ability to obtain and maintain substantially gainful activity.  The opinion should be supported by a complete explanation/rationale.  

2. Obtain any outstanding records from the VA Upstate New York Health Care System since October 2013. 

3. Then, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

